The court said, it was competent to the defendant on the present issue, to go into the evidence offered. Whether they hold together and undivided, was the very issue the jury were sworn to try. They cannot now hold together, if they have agreed to a former division in pais, and actually executed the same.
The evidence was received, but was fully counterproved by the plaintiff. The line was fixed on for mere temporary purposes, and not intended to be peremptory; and this was shewn to be the express agreement of the parties.
Verdict for the plaintiff.